DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on March 7, 2022 is acknowledged.  The traversal is on the ground(s) that:
Applicants respectfully traverse this restriction on the grounds that Kazuaki, in fact, does not disclose all of the technical features of independent claim 15. Specifically, Kazuaki does not disclose that the plural indentations in the mounted and inflated state which extend vertically from the view of the associated occupant are formed in both the first state (prior to the release of the tether 30’) and in the second state (after release of the tether 30’). As clearly shown in the figures of the subject application, the airbag includes the vertically extending indentations 32 and the resulting beads 34, regardless of whether the airbag is in the first state (Fig. 1) or the second state (Fig. 2).
This special technical feature is advantageous in that the contact panel 26, in which the indentations 32 and beads 34 are formed, can be moved laterally in response to occupant impacts. The plural indentations and beads provide additional airbag panel material that allows for this lateral movement, and this additional material is made available regardless of whether the airbag is in the first or second state.
According to the subject application, the beads are formed through the configurations of the cut parts 50-56, which includes bulges 64 that are interconnected to help form the contact panel 26. In Kazuaki, it is clear from the figures that maintaining the bulges in the airbag requires maintaining connections of the relevant tethers.”

This is not found persuasive because plural indentations (27, 47L and 47R; 27B, 47BL and 47BR) are shown in both a first state (see Figs. 11 and 23) and in a second state (see Figs. 9, 10, 13, 16, 20 and 22). As shown in Figs. 9-11, 13, 16, 20, 22 and 23, tension means (44L, 44R; 44BL, 44BR) are pulled taut between a bottom portion (e.g., 27a) of an inner indentation (27; 27B) and bottom portions of outer indentations (47L, 47R; 47BL, 47BR), which creates bowed .
The requirement is still deemed proper and is therefore made FINAL.
Claims 23, 25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 7, 2022. In said reply, applicant indicated that claims 25 and 28 read on the elected species. However, claim 25 does not read on the elected species due to its dependence on claim 23. Also, the limitations of claim 28 do not read on the elected species. Accordingly, claims 25 and 28 are herein withdrawn along with claim 23.
Specification
The disclosure is objected to because of the following informalities: On page 9, line 5, “top” should be changed to --front-- (see page 15, line 1).  
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  In line 2, “24” should be changed to --34, 35--.  Appropriate correction is required.
18 is objected to because of the following informalities:  In line 1, “a release” should be changed to --the release--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22, 24, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “A frontal airbag for vehicle occupants”, and the claim also recites “especially a passenger airbag” which is the narrower statement of the range/limitation. Also in the present instance, claim 17 recites the broad recitation “the release device (40) includes an electrically activatable drive (42)”, and the claim also recites “especially a pyrotechnic drive” which is the narrower statement of the range/limitation. Also in the present instance, claim 20 recites the broad recitation “the contact panel (26) is composed of plural interconnected strip-shaped cut parts (50-56) which extend especially wherein the tension means (30) are disposed in the connection area of the neighboring cut parts (50-56)” which is the narrower statement of the range/limitation. Also in the present instance, claim 21 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. Also in the present instance, claim 22 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. Also in the present instance, claim 24 recites the broad recitation “at least several”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation (two places). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 24 recites the limitation "the cut parts" in line 2 (and again in line 4).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuaki (DE 102007032763 A1). Kazuaki discloses a frontal airbag (18; 18B) for vehicle .
Allowable Subject Matter
Claims 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH J FRISBY/             Primary Examiner, Art Unit 3614